99 F.3d 1138
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard CHICK, Petitioner-Appellant,v.BUREAU OF ALCOHOL, TOBACCO AND FIREARMS, Respondent-Appellee.
No. 95-5981.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1996.

Before:  KEITH, SILER and BATCHELDER, Circuit Judges.
PER CURIAM.


1
Howard M. Chick appeals the district court's order granting the Bureau of Alcohol, Tobacco and Firearms ("ATF") judgment as a matter of law on his challenge to the denial of his relief from federal firearms disability and dismissing his remaining challenge for lack of subject matter jurisdiction.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court's order is in error.


3
As the reasons why the decision should be affirmed are fully articulated in the district court's order of May 15, 1995, the issuance of a written opinion by this court would be


4
After carefully reviewing the record, the applicable law, and counsels' arguments we are not persuaded that the district court erred in concluding that no genuine issue of material fact remains for trial.  Further, we think that the district court's opinion carefully and correctly sets out the law governing the issues raised.


5
As the district court clearly articulated the reasons underlying its decision, the issuance of a full written opinion by this court would serve no useful purpose.  Accordingly, the judgment is AFFIRMED on the basis of the district court's Memorandum Opinion and Order.